Citation Nr: 1638756	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for breathing problems, to include as due to asbestos exposure; for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  The Veteran died in November 2012.  The Appellant is his surviving spouse and has been properly substituted as the claimant in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2016 appeal brief, the Appellant's representative asserted that the Appellant continues to contend that the Veteran suffered from asbestosis since his time in service, and that his sleep apnea was a result of service, or aggravated by service connected issues.  Service connection for sleep apnea claimed as a sleep disorder was previously on appeal.  In a February 2016 rating decision, the RO granted service connection for sleep apnea and assigned an evaluation of 0 percent effective November 9, 2009.  Accordingly, as this is a full grant of benefits sought on appeal for the sleep apnea claim, the appeal of the denial of service connection for sleep apnea is not currently before the Board.  To the extent that the representative's assertion is a disagreement with the evaluation or effective date, the Appellant and her representative are advised that a notice of disagreement must be submitted on the form prescribed by the Secretary.  38 C.F.R. §20.201 (2016).
 



FINDING OF FACT

Giving the benefit of the doubt to the Appellant, breathing problems associated with atelectasis was either caused by, or aggravated by, the Veteran's service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

The criteria for service connection for atelectasis as secondary to service-connected non-Hodgkin's lymphoma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in November 2007.  The claim was last adjudicated in February 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, hearing testimony and lay statements have been associated with the record.  

VA afforded the Veteran examinations and it obtained numerous medical opinions with respect to the claim of breathing problems.  Such examinations include a March 2011 VA respiratory disorders examination and a December 2011 VA hemic and lymphatic conditions examination.  The opinions were obtained in January 2012, October 2012, February 2015, December 2015, January 2016, and multiple opinions in February 2016.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The December 2014 Board remand ordered a medical opinion for proper rationale on the issue of aggravation with respect to sleep apnea, which is no longer on appeal.  The December 2015 Board remand ordered a medical opinion as to aggravation of breathing problems by service-connected conditions.  This was accomplished by the January 2016 and multiple February 2016 medical opinions.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In October 2007, the Veteran filed his claim of service connection for breathing problems from asbestos.  In a January 2009 telephone call, the Veteran stated that his breathing problems included sleep apnea.   In a May 2010 Decision Review Officer hearing, the Veteran's representative stated that they would be amending the claim of breathing problems, reporting that "that [claim] was originally submitted as being asbestos related and [the representative and the Veteran were] not certain that that is necessarily the case."  There was no description of the nature of the breathing problems.  In January 2011, the Veteran amended his claim of service connection for a sleep disorder (currently now service-connected as sleep apnea) to include as secondary to non-Hodgkin's lymphoma (NHL) and/or major depressive disorder.

In the August 2012 Board hearing, there was no testimony of breathing problems, although such was identified as an issue on appeal.  Rather, sleep apnea or sleep disturbance was discussed.  The Veteran also indicated that in December 2011 he was diagnosed with only two to 10 months to live and because of pain, he had been taking many medications.  In an October 2014 appeal brief, the Appellant's representative asserts that the "beginnings of [the Veteran's] breathing problems, and the start of asbestosis" were due to his tours onboard the USS Longbeach.

The record in this case shows that in service, the Veteran was treated for sinus congestion on several occasions.  A January 1967 X-ray showed calcified densities in the right upper or middle lobe, but an otherwise normal chest X-ray.  The report of medical examination at separation showed normal lungs and chest.  Military personnel records confirm service on the USS Longbeach.  

Post service, private treatment records show that September 2002 pulmonary function test results were within normal limits.  A February 2008 chest CT showed minimal linear opacities noted at both lung bases consistent with either atelectasis or scarring.  The report described one nodule as a subtle nodular density identified within the left apex posteriorly at the superior margin of the left major fissure, which most likely represents scarring, possibly a non-calcified granuloma.  The CT also showed a 5 mm, ill-defined nodule within the right posterior sulcus laterally.  

Private treatment records for January 2008 indicate the Veteran visited the emergency department visit for complaints of difficulty breathing.  An X-ray report indicated there were no focal areas of consolidation within either lung.  The impression was a normal study.  April 2008 VA treatment records note the Veteran experienced shortness of breath associated with anxiety.

During a September 2008 clinical vestibular/balance evaluation, the Veteran reported trouble taking deep breaths.  In September 2009, the Veteran was diagnosed with non-Hodgkin's lymphoma (NHL). The Veteran subsequently established service-connection for his NHL rated as 100 percent disabling from November 9, 2009.  

A December 2009 CT showed two subcentimeter basilar lung nodules as stable.  Otherwise, on numerous occasions throughout the private treatment records from at least as early as October 2007 until at least June 2010, there was no complaint of shortness of breath and there were normal respiratory findings on examination.

A March 2011 VA respiratory disorders examination resulted only in a diagnosis of sleep apnea.  The examination report noted the Veteran's respiratory effort was "effortless," and that there were normal breath sounds on auscultation of the lungs.  Dyspnea (i.e. shortness of breath) was reported by the Veteran as occurring on moderate exertion.  The Veteran also reported a history of productive cough.

In October 2011 VA treatment, it was noted that a rapidly expanding mass was due to metastatic squamous cell carcinoma.  It was noted to be likely a "lung primary."  The record noted the Veteran had two small enhancing lesions in his lungs.  

A December 12, 2011 VA hemic and lymphatic conditions examination listed shortness of breath, and dyspnea as symptoms of NHL.  December 2011 VA treatment records showed a chest X-ray finding of left lung atelectasis vs. early consolidation.  They also indicated a diagnosis of metastatic squamous cell carcinoma with unknown primary.  A note indicates the carcinoma pathology may point to a pulmonary origin.  The records stated that a hypermetabolic nodule in the right lower lobe in the azygoesophageal recess and an irregular nodule in the left lower lobe may have suggested a malignant disease.  A January 2012 VA addendum medical opinion stated that how the lesions in the lungs related to the lymphocytic lymphoma was unknown, because biopsies were not able to be obtained because the lesions were quite small. 

An October 2012 VA examination report stated that based on comments from the oncology fellow from December 2011, squamous cell carcinoma (SCC) and NHL are separate entities.  Therefore, the examiner opined that it is unlikely the SCC is due to the NHL.  The examiner found there was no evidence to suggest aggravation.

A February 2015 medical opinion reported that the examiner reviewed every test as far back as the medical records would allow concerning any suspicions for asbestos-related disease.  The examiner opined that extensive testing has never shown any asbestos-related findings.  

The examiner further opined that there was no evidence suggesting breathing problems were specifically due to or caused by service.  The examiner reasoned that there was no reference in service treatment records of breathing problems (presumably other than due to acute upper respiratory infections) and it is not likely breathing problems would come about due to service after so many years.  

In a December 2015 VA medical opinion, the examiner opined that the Veteran's "breathing problem" appeared to be intermittent shortness of breath, at times noted to be related to anxiety.  The examiner also noted that the Veteran smoked for more than 50 years, according to the evidence, and was still smoking in 2011.  The examiner, therefore, opined that the causation of the Veteran's breathing complaints "is clear."

The examiner further opined that, after reviewing all records available, "breathing problems" were not caused by a service-connected disability (including NHL), as the breathing problems were present some years prior to diagnosing NHL.  In addition, whether the NHL truly aggravated the "breathing problems" beyond the natural progression is difficult to determine with any accuracy, due to so many inextricably intertwined medical comorbidities.  However, the possibility that it did slowly worsen over time due to the NHL is within the realm of medical possibility, as it can be affected by the severity of NHL, making the "breathing problem" at least as likely as not aggravated beyond the natural progression by the underlying NHL.

A January 2016 VA medical opinion stated that based on the medical opinions VA provided last year, it was feasible to state that the Veteran's NHL interfered with his breathing complaints, in general, as this type of disease entity would, many times, cause more difficulty breathing (his shortness of breath/dyspnea), and would likely cause more difficulty with managing his sleep apnea.  Therefore, it is likely the sleep apnea and shortness of breath/dyspnea were affected by the NHL "(aggravation)."  A specific level of worsening could not be determined, according to the examiner.

A February 2016 addendum medical opinion stated that since the dyspnea/shortness of breath are symptoms, then the only respiratory disease/diagnosis present in the past was sleep apnea.  Hence, the examiner opined, it is feasible to say that the only diagnosed condition that was aggravated by the NHL was the sleep apnea, since dyspnea or shortness of breath are symptoms only.

A second February 2016 addendum opinion stated that it is feasible to state that hypoxia secondary to over sedating narcotic, lung metastases, pulmonary nodules and atelectasis could easily interfere with the Veteran's previously ongoing respiratory issues, as all of the above can affect respiratory status and breathing.  The examiner further opined that NHL, along with the above, is all at least as likely as not to affect his respiratory status.

A third February 2016 addendum opinion held that the hypoxia, lung metastases and pulmonary nodules did not appear to be caused by or aggravated by any service-connected conditions.

A fourth February 2016 addendum opinion held that atelectasis was found on a chest X-ray in this Veteran.  The examiner explained that atelectasis is the collapse or closure of a lung resulting in reduced or absent gas exchange, and that it is a condition where the alveoli are deflated down to little or no volume.  The examiner also stated that the Veteran had pulmonary nodules and metastatic cancer.   The examiner reasoned that these would not be caused by service-connected conditions; however, whether any true aggravation was present is unknown, as he had so many severe medical comorbidities, that this would be difficult to separate out.

A fifth February 2016 addendum opinion stated that the atelectasis can be due to a multitude of etiologies, and in this case, cannot be pinpointed.  In many cases, this is due to poor respiratory effort, concomitant medical comorbidities and disease, and other overwhelming factors.  Therefore, to specifically state what it was due to is unknown, and the specific etiology is unknown, but likely due to a culmination of multiple disease processes he suffered from, which cannot be separated out.

After a review of the evidence, the Board finds that service connection is not warranted prior to the Veteran's diagnosis with NHL.  With respect to the claim of asbestos exposure, the Board finds that the Veteran had no asbestos-related current disability.  In that regard, the Board will assume that the Veteran was exposed to asbestos during his tours of duty aboard Navy vessels.  Post-service, private treatment records show that September 2002 pulmonary function test results were within normal limits.  The February 2015 VA medical opinion was unequivocal that the Veteran exhibited no asbestos related disease based upon a review of multiple tests and examinations.  This opinion is highly probative evidence against establishing a current respiratory disability related to asbestos exposure.  

The evidence in favor of such a disability is the Veteran's and the Appellant's lay statements that the Veteran had "asbestosis" from exposure to asbestos in service.  The Board will assume, without deciding, that the Veteran's and the Appellant's statements are competent evidence.  Nonetheless, the Board finds that the VA examiner's medical opinion outweighs the lay statements because the medical examiner has greater training, knowledge and experience in assessing respiratory etiology than did the Veteran and than does the Appellant.  Accordingly, a preponderance of the evidence is against the establishment of a current asbestos related disability.

With respect to other "breathing problems," the record shows findings of pulmonary nodules, atelectasis, shortness of breath, wheezing, and difficulty taking deep breaths.  The first February 2016 VA addendum medical opinion indicates that wheezing, shortness of breath, and difficulty taking a deep breath are symptoms of a disease or injury and not the disease or injury themselves.  See also December 2011 hemic and lymphatic conditions examination.  

With respect to pulmonary nodules, the most probative evidence, i.e. January 2012 VA medical opinion, indicates that their etiology remains unknown.  Although there was a treatment note that metastatic cancer may have had pulmonary origins, ultimately, the diagnosis was referred to as squamous cell carcinoma with unknown primary.  Thus, the evidence is speculative as to whether the nodules relate to lung cancer.  As the nodules' etiology is unknown, there is no evidence that the nodules are related to the in-service finding of calcified densities.  Furthermore, as the etiology of the nodules is unknown, it cannot be said that they represent a current disease or residuals of an injury.  Thus, there is no current disability arising from the finding of pulmonary nodules.  

However, with respect to atelectasis, the fifth February 2016 addendum opinion stated that atelectasis can be due to a multitude of etiologies and cannot be pinpointed in this case.  The examiner's remark that atelectasis is likely due to a culmination of the Veteran's disease processes indicates that the examiner is referring to the time after which the Veteran had a diagnosis of NHL because, prior to that time, the Veteran's only respiratory-related disease was sleep apnea.  Sleep apnea would not qualify as a "culmination of disease processes."  

Excluding the portion of the medical opinion referring to the multiple disease processes, the remainder applies to the atelectasis finding in February 2008.  This portion holds that the cause of atelectasis cannot be pinpointed.  Thus, there is a lack of evidence supporting a link to service or a service-connected disability.  Moreover, the record does not support a finding that the February 2008 atelectasis, which was equivocal in any event, was a disability, as opposed to a symptom or medical finding.  Accordingly, prior to the diagnosis of NHL, the finding of atelectasis does not warrant an award of service connection.

However, the evidence suggests that the Veteran's NHL resulted in respiratory problems.  The fifth February 2016 medical opinion does support a link between atelectasis and NHL.  Although the opinion noted it was not possible to separate the cause of atelectasis between the multiple disease processes, such a statement, giving the benefit of the doubt to the Veteran, includes the service-connected NHL as one of the causes.  Secondary service connection does not demand that the service-connected disability be the only cause.  Therefore, giving the benefit of the doubt to the Veteran, atelectasis as manifested in 2011 is a disorder qualifying as a current disability.  Accordingly, secondary service connection is warranted for the atelectasis manifesting in December 2011, as secondary to or aggravated by NHL.

With respect to metastatic lung cancer, there is no evidence to support a link between it and service or a service-connected disorder.  The VA examination report, citing the December 2011 VA oncologist, is highly probative evidence against a link between NHL and the metastatic SCC.  

Finally, in the November 2015 appeal brief, the Appellant argued that breathing problems played a role in the Veteran's death.  The Board emphasizes here that whether breathing problems played a role in the Veteran's death is not at issue in this case.  This is a case of entitlement to service connection for accrued benefits.

In sum, the evidence does not establish that a current disability was present prior to September 2009, the date of diagnosis of non-Hodgkin's lymphoma.  As service connection for NHL was assigned effective November 9, 2009, service connection for atelectasis as secondary to non-Hodgkin's lymphoma effective from November 9, 2009 is warranted.


ORDER

Service connection for breathing problems associated with atelectasis is granted as secondary to non-Hodgkin's lymphoma is warranted from November 9, 2009.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


